DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
Allowable Subject Matter
Claims 1, 9, 10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, 10 and 12 recite, inter alia, an optical member, a light-emitting device, a display, and an illuminator provided with a light-emitting device that includes a light source and an optical member, respectively, comprising a first transparent optical sheet extending along a first surface, the first surface being orthogonal to a first axial direction; and a second transparent optical sheet disposed to be superimposed on the first transparent optical sheet in the first axial direction, the second transparent optical sheet extending along the first surface, the first transparent optical sheet including a structure in which a first region and a second region are alternately disposed in a second axial direction parallel to the first surface, the first region outputting first outgoing light, the first outgoing light being generated by refracting first incoming light to a first direction along the second axial direction, the first incoming light proceeding along the first axial direction, the second region outputting second outgoing light, the second outgoing light being generated by refracting second incoming light to a second direction opposite to the first direction, the second incoming light proceeding along the first axial direction, the second transparent optical sheet including a structure in which a third region and a fourth region are alternately disposed in a third axial direction parallel to the first surface, the third region outputting third outgoing light, the third outgoing light being generated by refracting third incoming light to a third direction along the third axial direction, the third incoming light proceeding along the first axial direction, the fourth region outputting fourth outgoing light, the fourth outgoing light being generated by refracting fourth incoming light to a fourth direction opposite to the third direction, the fourth incoming light proceeding along the first axial direction, an angle formed by the third axial direction with respect to the second axial direction being equal to or greater than 0° and less than 45°, wherein the third outgoing light and the fourth outgoing light include a portion of the light from the first incoming light and the second incoming light, the portion including light that is incident on the first transparent sheet in directions that form angles relative to the first axial direction in a range of approximately -18 degrees to approximately +90 degrees, the -18 degrees being defined by rotating 18 degrees away from the axial direction and toward the second direction, and the +90 degrees being defined by rotating 90 degrees away from the axial direction and toward the first direction.
None of the prior art of record alone or in combination discloses the claimed invention.
Kim et al. (US 2008/0043172) discloses an optical member, a light-emitting device, a display, and an illuminator provided with a light-emitting device that includes a light source and an optical member, respectively, comprising a first transparent optical sheet extending along a first surface, the first surface being orthogonal to a first axial direction; and a second transparent optical sheet disposed to be superimposed on the first transparent optical sheet in the first axial direction, the second transparent optical sheet extending along the first surface, the first transparent optical sheet including a structure in which a first region and a second region are alternately disposed in a second axial direction parallel to the first surface, the first region outputting first outgoing light, the first outgoing light being generated by refracting first incoming light to a first direction along the second axial direction, the first incoming light proceeding along the first axial direction, the second region outputting second outgoing light, the second outgoing light being generated by refracting second incoming light to a second direction opposite to the first direction, the second incoming light proceeding along the first axial direction, the second transparent optical sheet including a structure in which a third region and a fourth region are alternately disposed in a third axial direction parallel to the first surface, the third region outputting third outgoing light, the third outgoing light being generated by refracting third incoming light to a third direction along the third axial direction, the third incoming light proceeding along the first axial direction, the fourth region outputting fourth outgoing light, the fourth outgoing light being generated by refracting fourth incoming light to a fourth direction opposite to the third direction, the fourth incoming light proceeding along the first axial direction, an angle formed by the third axial direction with respect to the second axial direction being equal to or greater than 0° and less than 45°. 
However, Kim does not expressly disclose wherein the third outgoing light and the fourth outgoing light include a portion of the light from the first incoming light and the second incoming light, the portion including light that is incident on the first transparent sheet in directions that form angles relative to the first axial direction in a range of approximately -18 degrees to approximately +90 degrees, the -18 degrees being defined by rotating 18 degrees away from the axial direction and toward the second direction, and the +90 degrees being defined by rotating 90 degrees away from the axial direction and toward the first direction, nor would it have been obvious to do so in combination.
Claims 2-8 and 11 are allowed by virtue of dependency from claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                             3/27/2021